DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the head of the first group of vehicles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the head of the second group" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2021/0084460).
Regarding claim 1:  Yang discloses method of shifting (merging) a vehicle between groups, the method comprising:
obtaining, by at least one vehicle of a first group of vehicles that is platooning (PG1), driving route information about a second group of vehicles that is platooning (PG2);
determining, by at least one vehicle of the first group of vehicles, whether at least one first vehicle of the first group of vehicles shifts (merge) from the first group of vehicles to the second group of vehicles; and
shifting (merging), by at least one vehicle of the first group of vehicles, a first temporary group of vehicles including the at least one first vehicle of the first group of vehicles to the second group of vehicles (Figs. 24-30) [0207, 0218-0223, 0569-0594].

Regarding claim 2:  Rogers discloses the first group of vehicles includes a first leader vehicle (PL1) driving at the head of the first group of vehicles (PG1) and at least one first following vehicles following the first leader vehicle,


storing, by the first leader vehicle, driving route information about the at least one first following vehicles and driving route information about the first group of vehicles [0202-0207, 0218-0223] (Figs. 24-30).

Regarding claim 3:  Rogers discloses obtaining the driving route information about the second group of vehicles comprises:
obtaining, by the first leader vehicle, the driving route information about the second group of vehicles from the second leader vehicle [0202-0207, 0218-0223].

Regarding claim 8:  Rogers discloses shifting (merging) the first temporary group of vehicles to a tail of the first group of vehicles (Figs. 25a-c).

Regarding claim 9:  Rogers discloses shifting (merging) the first temporary group of vehicles including the at least one first vehicle of the first group of vehicles to the second group of vehicles comprises:  shifting the first temporary group of vehicles from the first group of vehicles to the second group of vehicles based on a tail of the second group of vehicles meets a head of the first temporary group of vehicles (Figs. 25a-c).
Allowable Subject Matter
Claims 4-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Vladimerou et al. (US 2019/0220037) discloses a responsibilities and agreement acceptance for vehicle platooning.
-Mok (US 2019/0096265) discloses a platooning control.
-Cao et al. (US 2021/0134159) discloses methods and apparatus related to a platooning group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        5/21/21